Citation Nr: 1037328	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel







INTRODUCTION

The Veteran served in the Navy and Naval Reserves through 1988 
with active duty in the Navy from August 1983 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana. 


FINDING OF FACT

The Veteran does not have a diagnosed left knee disorder.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in November 2004 and March 2006.  Those letters 
advised the Veteran of the information necessary to substantiate 
his claim for service connection, and of his and VA's respective 
obligations for obtaining specified different types of evidence. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The March 2006 letter advised the Veteran of how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  [The 
timing defect of the March 2006 letter was cured by the RO's 
subsequent readjudication of the Veteran's claim, and issuance of 
a supplemental statement of the case, in November 2007.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) & Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).]  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA.  He was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service medical records and VA medical records are 
in the file.  

Private medical records identified by the Veteran have been 
obtained, to the extent possible.  The Board notes that private 
records dated November 2005 indicate an orthopedic referral and 
MRI.  Any follow-ups by this private physician or any other 
private physician, however, are not of record.  In addition to 
the VCAA letters sent in November 2004 and March 2006, the VA 
sent a letter in November 2007 specifically asking the Veteran to 
provide release forms to obtain any and all missing private 
treatment records he felt were relevant to his claim or to 
provide the records himself.  The Veteran did not respond. 

The United States Court of Appeals for Veterans Claims (Court) 
has stated that the duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran 
has at times referenced private treatment, but again, has not 
responded to any of VA's requests for release forms or otherwise 
provided the records himself.  Accordingly, the Board finds the 
VA has satisfied its duty to assist.

Further, VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is necessary 
to make a decision on the claim, as defined by law.  With regard 
to service connection claims, the Court held in the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

Here, in February 2005, the Veteran was afforded a medical 
examination to determine the nature and etiology of any left knee 
disability that he may have.  This examination is adequate 
because it is based on a thorough examination, a description of 
the Veteran's pertinent medical history, a complete review of the 
claims folder and appropriate diagnostic tests, to include x-ray.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. 
Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an 
examination is considered adequate when it is based on 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the Veteran has the claimed left knee 
disability.  This matter will be discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. 
§§ 3.307, 3.309(a).  Here, no legal presumption is applicable 
because the Veteran does not currently have a diagnosis of 
arthritis of any joint. 

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

Here, the Veteran claims he injured and sprained his left knee 
while working on a helicopter in the Navy.  He further claims he 
currently suffers pain and weakness of his left knee as a result 
of this in-service injury.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layperson, 
however, the Veteran is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence).

The Veteran's service treatment records do not document the 
actual claimed left knee injury, but an October 1986 treatment 
record appears to be a follow-up from a past knee strain, 
documented to have occurred on August 10, 1986.  The record 
indicates the Veteran strained his knee on August 10, 1986, which 
at that time was diagnosed as "muscle strain."  In October 
1986, on examination, the Veteran exhibited full range of motion 
with no disfigurement, discoloration or tenderness.  The service 
treatment records also contain annual examinations from 1982 
through November 1988.  Annual examinations dated November 1986, 
November 1987 and November 1988 are all within normal limits 
without any complaints or objective findings pertaining to the 
left knee.  To the extent the Veteran strained his knee in the 
military, the injury appeared to fully resolve prior to 
separation from the Naval Reserves.  

The Board notes that the injury referenced to have occurred on 
August 10, 1986 falls outside the Veteran's active duty period, 
which according to his DD-214 ended on August 3, 1986.  To the 
extent the Veteran's injury occurred while on active duty for 
training (ACDUTRA) or inactive duty for training (INACDUTRA), any 
residuals of the left knee injury could be service connected if 
found directly attributable to the injury.  38 U.S.C.A. § 101(2), 
(24); 38 C.F.R. § 3.6(a) (defining "active military, naval, or 
air service" to include: (1) active duty; (2) any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the line 
of duty; and (3) any period of inactive duty for training 
(INACDUTRA) during which the individual concerned was disabled or 
died from an injury incurred or aggravated in the line of duty). 

The circumstances and context of the knee injury are unclear 
because the only reference to the injury is within an October 
1986 treatment record, which merely references a past "knee 
strain" occurring on August 10, 1986.  Indeed, the record does 
not even confirm which knee was injured.  The Veteran maintains 
he sprained his left knee while working on a helicopter in the 
Navy.  For reasons explained below, however, the distinction is 
not relevant here because post-service medical records do include 
a diagnosis of a chronic left knee disability. 

Again, while service treatment records indicate some evidence of 
a possible in-service left knee injury, the records more 
importantly are devoid of any evidence indicative of in-service 
incurrence of a chronic left knee disorder.

Even if a chronic condition was not shown during service, 
however, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran has a left knee disorder 
medically attributed to the claimed in-service injury.  The Board 
concludes that he does not.

After service, the Veteran concedes that he did not seek 
treatment for his left knee for many years.  Indeed, the Veteran 
indicates that he does not see doctors on a regular basis for any 
ailment because he was always taught not to complain.  

According to post-service medical records, the Veteran was 
afforded a VA examination in February 2005 where the examiner 
noted the Veteran's history of an in-service left knee sprain as 
well as his current complaints of pain and weakness.  On 
examination, however, the examiner found no left knee abnormality 
warranting a diagnosis.  X-rays at that time, moreover, were also 
within normal limits.

In November 2005, the Veteran sought VA outpatient treatment for 
complaints of instability of, and pain in, his left knee.  
However, the Veteran reported having injured his left knee only 
10 years earlier (e.g., in 1995, almost one decade after 
service).  

Approximately two weeks later in November 2005, the Veteran 
sought treatment for a left knee injury, described as a "medial 
left knee sprain."  The private physician recommended an 
orthopedic referral.  It is unclear if the Veteran sought any 
additional treatment.  The Veteran was asked by the VA to provide 
a release to obtain any additional private treatment records and 
the Veteran did not respond.  The Veteran also did not supply on 
his own any additional private treatment records.  From this 
November 2005 record, however, it does not appear the Veteran was 
diagnosed with a chronic left knee disorder, but, rather, was 
found to have an acute (and resolving) sprain.  

In short, there simply is no medical evidence in the claims 
folder indicating the Veteran has a chronic left knee disability.  
Service-connection requires, first and foremost, evidence of a 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).  In this 
case, the medical evidence is against such a finding.  

To the extent that the Veteran is himself asserting that he, in 
fact, does have a current disability as a result of in-service 
events, laypersons without medical training, such as the Veteran, 
are not competent to comment on medical matters such as diagnoses 
and etiology of medical conditions.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Thus, his statements, without 
more, do not constitute competent favorable evidence.  See also 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (which 
stipulates that complaints of pain alone, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service connection 
may be granted).

The Board has considered the Veteran's statements and those of 
his family and friends regarding left knee pain since separation 
from the military.  In accordance with the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board 
concludes that the lay evidence presented by the Veteran 
concerning his continuity of symptoms after service is credible 
and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  The Board has considered the 
Veteran's contentions with regard to a left knee injury in the 
military and his current complaints.

The Veteran's claim fails, however, because there is a lack of a 
diagnosis of the claimed condition at any time during the current 
appeal.  The provisions concerning continuity of symptomatology 
do not relieve the requirement that there be a diagnosis of 
chronic disability related to service.  For service connection to 
be established by continuity of symptomatology there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  In other words, despite the Veteran's complaints of left 
knee pain, no medical professional has ever diagnosed the Veteran 
with a chronic left knee disorder related to those complaints.

Indeed, the Veteran had a normal left knee examination in 
February 2005, nearly two decades after his claimed in-service 
injury.  The examiner, at that time, described the Veteran's in-
service injury as "fully healed."  The VA and private 
outpatient treatment records dated in November 2005 note acute 
instability and pain symptoms, but the Veteran himself 
acknowledges that this pathology occurred after a 1995 injury to 
his left knee (almost a decade after service).  No subsequent 
medical records in the file reflect left knee treatment or 
pathology.  

Of particular significance in this matter is the fact that the 
claims folder contains no competent evidence of a chronic left 
knee disability at any time during the current appeal.  Although 
the Veteran was treated for an acute left knee sprain in November 
2005, this condition appeared to have resolved.  No further left 
knee pathology was noted on subsequent medical reports of record, 
and, as previously noted herein, the Veteran has failed to 
respond to requests for additional information (including release 
of information forms) pertaining to more recent post-service left 
knee treatment.  

Accordingly, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for a left knee 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in which the Court held that, in the absence of proof of 
a present disability, there can be no valid claim).  See also 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates 
that a service connection claim may be granted if a diagnosis of 
a chronic disability was made during the pendency of the appeal, 
even if the most recent medical evidence suggests that the 
disability resolved).  

As the preponderance of the evidence is against this issue, the 
benefit-of-the-doubt rule does not apply.  The Veteran's claim 
for service connection for this disability must, therefore, be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  


ORDER

Entitlement to service connection of a left knee disorder is 
denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


